[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 08-14128                ELEVENTH CIRCUIT
                                                         DECEMBER 29, 2009
                        Non-Argument Calendar
                                                         THOMAS K. KAHN
                      ________________________
                                                              CLERK

               D. C. Docket No. 92-00122-CR-J-20-TEM



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

DONOVAN HUGH JONES,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                          (December 29, 2009)

Before EDMONDSON, MARCUS and ANDERSON, Circuit Judges.
PER CURIAM:

       Donovan Hugh Jones, a pro se petitioner, appeals the district court’s

sentence imposed following a grant of his motion for reduced sentence, pursuant to

18 U.S.C. § 3852(c)(2) and Amendment 706 to the Sentencing Guidelines.* Jones

argues that the district court failed to treat the amended Guideline range as

advisory at the time of his resentencing, as stated in United States. v. Booker, 543
U.S. 220 (2005), and Kimbrough v. United States, 552 U.S. 85 (2007). He

proposes that we follow United States v. Hicks, 472 F.3d 1167 (9th Cir. 2007), and

conclude that limitations on § 3852(c)(2) sentencing reductions impermissibly

treat the Guidelines as mandatory. We review de novo a district court’s

conclusions on its authority to reduce sentences under § 3582(c)(2). United States

v. James, 548 F.3d 983, 984 (11th Cir. 2008).

       Finding no reversible error, we affirm. Booker and Kimbrough do not apply

to § 3582(c)(2) proceedings. United States v. Melvin, 556 F.3d 1190, 1193 (11th

Cir. 2009), cert. denied, 129 S. Ct. 2832 (2009). A district court is bound by the

limitations of § 3582(c)(2) and by applicable policy statements by the Sentencing

Commission. Id. We have also already declined to follow Hicks, for the reasons




       *
         Amendment 706 reduced the U.S.S.G. § 2D1.1 base offense level for possession of
certain quantities of crack cocaine.

                                              2
set forth above. Id.

      AFFIRMED.




                       3